            Case 2:19-cr-00115-DWA Document 28 Filed 11/02/20 Page 1 of 2

                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                                )
                                                        )
       v.                                               )       NO. 2:19-CR-00115-DWA
                                                        )
TAL PRIHAR                                              )


                              MOTION FOR EXTENSION OF TIME
                                TO FILE PRETRIAL MOTIONS

       Defendant Tal Prihar, through counsel, respectfully files this Motion for Extension of

Time to File Pretrial Motions, requesting an extension to January 13, 2021. In support thereof,

counsel states:

       1.         Defendant is charged with conspiracy to commit money laundering and was

arraigned on October 20, 2020.

       2.         Days before the arraignment, Defendant first arrived in the United States by

extradition. The allegations are complex, cyber in nature, and international, and both defendant

and his counsel need additional time to investigate them, review discovery materials, and discuss

the case with an eye toward pretrial motions.

       3.         For these reasons, counsel respectfully requests additional time to evaluate and, if

necessary, file pretrial motions until January 13, 2021.

       4.         The United States, through Assistant United States Attorney Jessica Lieber

Smolar, consents to the granting of this motion.
         Case 2:19-cr-00115-DWA Document 28 Filed 11/02/20 Page 2 of 2



       WHEREFORE, Defendant requests that the motion to extend time for filing pretrial

motions be granted, and that the time for filing such motions be extended to January 13, 2021.

                                                    Respectfully submitted,

                                                    /s/ Michael A. Comber
                                                    Michael A. Comber
                                                    PA ID No. 81951
                                                    S. Wesley Gorman
                                                    PA ID No. 325565
                                                    REISINGER COMBER & MILLER, LLC
                                                    300 Koppers Building
                                                    436 Seventh Avenue
                                                    Pittsburgh, PA 15219
                                                    412-894-1380
                                                    412-291-2109 (fax)
                                                    mcomber@reisingercomber.com
Dated: November 2, 2020                             Attorneys for Defendant, Tal Prihar
